Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 03/21/21 has been entered.
Claims 10, 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/21/20. Applicant's election with traverse of Group I in the reply filed on 01/21/20 is acknowledged. The traversal is on the ground(s) that lake the same or corresponding special technical features in group I and group II claims. This is not found persuasive because Rogers teaches transfer print circuit comprising graphene layer with horizontal alignment and interconnectivity of graphene sheets, with another layer on it.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over John A. Rogers et al (U. Patent Application: 2011/0147715, here after Rogers). Glen Irvin et al (U. S. Patent Application: 2006/0188721 is cited as an evidence for inherency).
Claim 1 is rejected. Rogers teaches a method for fabricating a transfer print circuit, the method comprising:
Applying a graphene sheet-based conductive composition (SWCNT's) to at least a portion of a first side of a first layer using a printing technique [0027, 0029, fig. 19, 0119-0121] ( Single wall carbon nanotubes, SWCNT’s, are essentially graphene sheets rolled into hollow cylinders, see Irvine et al paragraph 0004];
transferring the graphene sheet-based conductive composition from the first layer(SiO2/Si)to a second layer(PI), comprising a first temperature value and a first pressure value[0123, fig. 19]and is inherent to capture and reuse the wafer(silicon substrate will be used again as it is expensive);
applying a third layer to at least a portion of the graphene sheet-based conductive composition and(PAA), comprising a second temperature value(110C)and inherently a second pressure value, and thereby forming a transfer print circuit[0123];
wherein the step of applying the graphene sheet-based conductive composition comprises inherently applying a third temperature value and a third pressure value to the graphene sheet-based conductive composition in a manner to increase a horizontal
alignment and an interconnectivity of graphene sheets included in the graphene sheet-based conductive composition (for example fig. 21A shows horizontal alignment rather than vertical alignment[ abstract, 0030, 0026, fig. 21]; wherein the second temperature value is 110°C (for depositing PAA layer). Rogers teaches applying pressure to the 
Claims 2-3 are rejected as Rogers teaches the step of applying the graphene sheet-based conductive composition to at least a portion of the first side of the first layer comprises positioning an electrical device (silicon chip) in electronic communication with the graphene sheet-based conductive composition [fig. 19, 0086-0087].
Claim 4 is rejected as Rogers teaches the graphene sheet-based conductive composition comprises carbon nanotubes (SWNT) [see claim rejection above).
Claim 5 is rejected as Rogers teaches the substrate is polyimide and flexible [see claim 1 rejection above, title], so it is stretchable.

Claim 7 is rejected. The transfer print circuit is washable because it has a protective HfO2 layer on it [0124] and PI layer on back of it.
Claim 8 is rejected. The transfer print circuit is flexible as it is on polyimide (PI) substrate.
Claim 9 is rejected. It is inherent exposing the transfer print circuit to solvent such as NMP and acetone, or high temperatures would degrade it.
Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive. The applicant argues it is not inherent that SWCNT’s are graphene sheets rolled to hollow cylinder, because the product of identical chemical composition and its properties cannot have mutual exclusive properties, however the claims are related of method of applying coating and not to property of the device or identical structure of the device( claims only require graphene-sheet based coating). Furthermore claim 4 explicitly includes that the composition may contain carbon nanotubes, which in fact comprising graphene sheets. SWCNT’s make a conductive ink for printing as well as composition comprising graphene sheets does. The applicant argument regarding Irvine teaching of the SWCNT’s are capped in each end with a hemispherical fullerene is not .
The applicant argues there was no respond to applicant argument (on 11/10/20) regarding “composition of matter”. The examiner in fact answered this argument by explaining the evidence of inherency rather than obviousness determination. The SWCNT’s are essentially graphene sheet-based material and furthermore the claims are not to structure or shape or properties of the graphene sheets. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/               Primary Examiner, Art Unit 1712        

/MICHAEL B CLEVELAND/           Supervisory Patent Examiner, Art Unit 1712